Citation Nr: 0529413	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  00-15 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 
 
2.  Entitlement to service connection for a left knee 
disorder. 
 
3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 until June 
1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from decisions of the 
New Orleans, Louisiana Regional Office (RO) that declined to 
reopen the claims of service connection for PTSD and a left 
knee disorder, and denied service connection for a right knee 
disability.

The veteran was afforded a hearing in July 2002 before the 
undersigned at the RO.

By a decision entered in October 2002, the Board reopened the 
claims of service connection for PTSD and a left knee 
disorder.  These issues and entitlement to service connection 
for a right knee disability underwent further development at 
the Board in October 2002.  The Board remanded the case in 
August 2003.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during service.

2.  The veteran's claimed in-service stressful experiences 
have not been supported by credible evidence.

3.  Current left knee injury disability, namely degenerative 
joint disease, is the result of an injury in service.

5.  Current right knee disability, namely degenerative joint 
disease, is the result of an injury in service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for PTSD 
have not been met. 38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f), 4.125 (2005).

2.  A left knee disorder was incurred in service.  38 
U.S.C.A. § 1110  (West 2002); 38 C.F.R. § 3.303 (2005).

3.  A right knee disorder was incurred in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was furnished with a statement of the case and 
supplemental statements of the case that contained a 
discussion of the ways in which the claims failed to meet the 
criteria for service connection for a skin disorder.  Other 
information provided by the RO and the Board has served to 
inform the veteran of the evidence needed to substantiate the 
claims.

In letters dated in February and November 2003, VA informed 
the veteran of what evidence he was responsible for 
obtaining, and what evidence VA would undertake to secure on 
his behalf.  He was also told to provide any VA records in 
his possession, and that he was responsible for insuring that 
non-VA records were receive by VA.  These notices served to 
tell him to submit relevant evidence in his possession.

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA required notice should generally be 
provided prior to the initial denial.  The Court went on to 
say that its decision was not meant to invalidate any 
existing decision made prior to such notice, and that VA 
could satisfy the VCAA notice requirements by ensuring that 
the proper notice was ultimately provided, or by providing an 
analysis as to why the claimant was not prejudiced by the 
absence of such notice.  Id, at 120, 122-4.  The Court has 
since held that delayed notice is generally not prejudicial 
to a claimant.  Mayfield v. Nicholson, 19 Vet. App. 103, 123-
4.

In any event, the delayed notice in this case did not 
prejudice the veteran.  He had the opportunity to submit or 
report evidence or information after the notices, and to have 
his claims adjudicated prior to their return to the Board.  

VA has complied with its duty to assist the veteran by 
affording him examinations, and seeking information to obtain 
any additional medical evidence in support of the claims.  In 
correspondence dated in December 2003, the veteran stated 
that he did not have any further evidence to submit.  

With regard to the PTSD claim, the Board has found that there 
are no verified or verifiable in-service stressors to support 
a diagnosis of PTSD.  Consequently, there was no necessity to 
afford the veteran further VA examination, as suggested by a 
VA practitioner in December 2004.   

The claim is therefore ready to be considered on the merits.  

Pertinent Laws and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2005). 

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service. 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2005); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2005).  
Under the law in effect since the veteran filed his claim for 
service connection for PTSD, a diagnosis of PTSD must be 
rendered in accordance with 38 C.F.R. § 4.125(a) (2005), 
which incorporates the provisions of the fourth edition of 
the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full. 38 U.S.C.A. § 1154(b) (West 2002 & Supp.2005); 38 
C.F.R. § 3.304(d) (2005).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis. See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors. 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996).

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks. Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In other words, the 
veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroborated in 
every detail. Suozzi v. Brown, Vet. App. 307, 311 (1997).

Legal Analysis--PTSD

The record reflects that the veteran had sought treatment for 
ongoing psychiatric symptoms, to include depression, 
flashbacks, anxiety, marital and social discord, drug and 
alcohol abuse and other symptoms claimed to be associated 
with PTSD.  He has stated that his problems are the result of 
traumatic experiences in Vietnam.  The record reflects, 
however, that psychological testing in 1988 was equivocal for 
PTSD, but that diagnosis of such was made despite the 
veteran's own admission that he had only light to moderate 
exposure to combat, and reported that he was primarily 
involved in operational support.  

When admitted to the VA psychiatry service in 1989 for a one-
week period of observation and evaluation, it was observed 
that the veteran did not appear to evince many of the 
hallmarks for a diagnosis of PTSD, and did not display any 
signs of such during the evaluation.  The appellant was noted 
to have focused on his dissatisfaction with the VA for not 
receiving compensation for physical disabilities he thought 
should have been service-connected and/or compensable.  It 
was not felt that the veteran had PTSD, and that there was 
strong element of compensation-seeking behavior on his part.  
Dysthymic and personality disorders were rendered on this 
occasion.

The veteran was evaluated at the Vet Center in April 1999 
whereupon a diagnosis of PTSD appears to have been based on a 
history of a few "near misses" in Vietnam, infrequent 
exposure to friendly and hostile fire, his having to frequent 
and direct engagement with enemy and having several buddies 
killed or seriously wounded.  The appellant was noted to have 
had a relatively steady full-time job history, no pending 
legal problems and had a stable long-term residence. 

VA outpatient clinical records dated between 1999 and 2004 
reflect treatment for psychiatric complaints primarily 
diagnosed as depression, followed by secondary assessments of 
PTSD.  It is shown than when his case was presented to two VA 
social work practitioners for review and opinion in December 
2004, it was felt by at one of them that he did not appear to 
have the classic symptoms of PTSD.  When subsequently 
evaluated by the VA psychology service, the appellant was 
found to have an elevated PTSD scale that was interpreted as 
showing unwanted and intrusive memories and/or nightmares of 
a disturbing traumatic event and possibly flashbacks.  The 
examiner noted, however, that without a verified stressor, a 
diagnosis of PTSD could not be made, and an anxiety disorder 
was diagnosed.  

The Board notes that the veteran has significantly changed 
and/or modified his reported stressors over the course of the 
appeal, especially those surrounding the events related to 
the soldier who had his kneecaps blown off.  In a statement 
received in July 1999, he related that a Sergeant "Jones" 
bled to death after the kneecap wounds, testified upon 
personal hearing in 2002 that Sergeant "Smith" had been 
shot through the kneecaps and died, and later stated in 
February 2003 that this had happened to a Sergeant 
"Johnson" or "Jones" in February 2003.  As noted 
previously, he stated in 1988 that he had only light to 
moderate exposure to combat, but presented a much more 
embellished account of a few "near misses", exposure to 
friendly and hostile fire, his having frequent and direct 
engagement with enemy, and having several buddies killed or 
seriously wounded upon Vet Center evaluation in April 1999.  
In the July 1999 statement, he could recall "Danny" who 
slept on the top bunk was killed by sniper fire, but later 
stated that he saw him "shot in the head" by sniper fire as 
they were both working on poles.  The appellant related in 
December 2004 that his "best friend" was shot and killed by 
a sniper shortly after their arrival in country.  His 
recounting of the soldier who burned to death as the result 
of a fuel tank explosion and the aftermath became similarly 
enhanced over time.  

It is the Board's responsibility to assess the credibility 
and weight to be given the evidence.  Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches.  
The credibility and weight to be attached to medical opinions 
are within the province of the Board.).

Although the evidence is far from clear, it is arguable that 
the veteran has satisfied the first element for a claim of 
service connection for PTSD, namely a diagnosis of that 
disorder.

Nonetheless, the second criterion--credible supporting 
evidence that the claimed stressors actually occurred has not 
been satisfied.

Although the appellant has contended that he engaged in 
hostile action with the enemy or that he was in a combat zone 
in Vietnam, his status as a combat veteran has not been 
established.  The veteran is not shown to have been wounded 
as the result of hostile action, nor does he have any of the 
medals typically associated with combat activity.  

During the course of the claim, VA attempted to obtain 
credible supporting evidence of the veteran's claimed 
stressors, but information obtained through the United States 
Armed Forces Center for Unit Records Research (CURR) does not 
corroborate any reported stressor.  The operational records 
and lessons learned (OR-LLs) secured by the CURR indicate 
that while there were significant attacks against signal 
locations in DaNang and Nha Trang, no enemy attacks were 
documented in the Phu Thanh Valley area where the veteran 
stated he was primarily located.  

The OR-LLs do not document any enemy activity in An Khe or 
Quin Hon where the appellant stated he also served.  The 
retrieved history does not confirm any of the deaths reported 
by the veteran.  

As the evidence does not establish that the veteran engaged 
in combat with an enemy during his service, his statements 
alone are not sufficient to establish the occurrence of any 
in-service stressor.  Corroborating evidence is needed to 
support the claim for service connection, which is 
compromised in this case by the veteran's shifting accounts 
of events, people and incidents.  Zarycki, 6 Vet. App. at 98; 
38 C.F.R. § 3.304.  The veteran himself has not provided any 
other supporting documentation in this regard, such as lay 
statements, despite requests in the record.

In sum, the Board finds that the veteran did not engage in 
combat with the enemy.  It is also noted that while he has 
detailed a number of in-service stressful events he now 
claims led to the onset of PTSD, the record provides no 
credible evidence to support the stressors he reports.  
Absent credible supporting evidence that the claimed 
stressors occurred, the regulatory criteria for a grant of 
service connection for PTSD have not been met, and the claim 
for service connection must be denied.

For the foregoing reasons, the Board must conclude that the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable, and the 
claim is denied. See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

1.  Service connection for bilateral knee disability

The service medical records show that veteran fell on the 
left knee in March 1967 and was seen for a complaint of 
soreness.  Physical examination disclosed full range of 
motion and no edema.  A diagnosis of contusion was rendered.  

The service medical record reflects no treatment for right 
knee injury or any reported symptoms.  Upon examination in 
April 1968 for separation from active duty, the veteran 
denied knee complaints.  The lower extremities and 
musculoskeletal system were evaluated as normal and no 
pertinent defects were recorded.  

The veteran filed an Application for Medical Benefits in 
March 1972, but did not list any condition for which he 
desired treatment.  He subsequently sought medical care for a 
number of complaints and disorders throughout 1972 into 1973, 
but no knee treatment is recorded.

A VA outpatient record dated in January 1974 shows that the 
veteran was seen for the spontaneous onset of left knee pain.  
Physical examination was negative except for meniscal 
effusion.  The veteran continued to have medial joint line 
tenderness and effusion resulting in giving way of the joint.  
He underwent arthrotomy and meniscectomy in February 1974 for 
which he received continuing follow-up.  

The veteran filed a claim for service connection for 
residuals of left hand injury in March 1974 but did not refer 
to any disability involving either knee.  In a subsequent 
claim for pension dated that same month, he noted that he had 
a torn cartilage and a cracked knee bone.  

Entitlement to service connection for left knee disability 
was initially denied by rating action dated in July 1980, and 
the veteran did not appeal.  He attempted to reopen the claim 
for service connection for left knee disability in May 1999.

A Vet Center report dated in April 1999 noted knee 
complaints.

The veteran underwent a VA examination in June 1999 and 
provided history to the effect that he fell off a telephone 
pole in October 1967, sustaining a torn cartilage and 
ligaments.  He related that the left knee did not improve and 
that he underwent surgery for such in 1974.  It was reported 
that he had an operation on the right knee in 1995 as the 
result of prior injuries and torn ligaments.  He indicated 
that he was having continuing problems with both knees.  X-
rays of both knees disclosed mild arthritic changes.  
Following physical examination, a pertinent diagnosis was 
rendered of history of injury to both knees when the patient 
fell off a communications pole in the past that required 
surgery to repair the left knee in 1974, and the right knee 
in 1995.  

VA outpatient records dated between 1999 and 2001 show that 
the veteran was treated for various complaints, including 
knee pain.  In August 2000, he related that he had had 
bilateral knee pain since service.  Following examination, an 
impression of bilateral knee pain related to degenerative 
joint disease was rendered.  

The veteran testified at his hearing in July 2002 that he 
fell on his left knee while engaged in duties up a pole in 
Vietnam.  He stated that he was taken to the 67th Evacuation 
Hospital and was placed in a walking cast for three weeks to 
a month.  He related that he had continued to have problems 
with his knees after that time, and would occasionally go to 
sickbay to have fluid drained from the knees.  He said that 
he was reassigned to different duties because of his knees, 
and that he had sought treatment for such within six months 
after discharge from active duty at the Shreveport, Louisiana 
VA facility.  He related that ongoing symptoms eventually led 
to surgery on both knees.

The veteran was afforded a VA joint examination in June 2003, 
to include a medical opinion.  The veteran provided history 
to the effect that in October 1967, he came under enemy fire 
working up a pole, came down too fast and lost control upon 
descent.  He reported falling and striking his knees against 
the pole and hitting the ground on both knees.  He stated 
that he was transferred to the 67th Evacuation Hospital, was 
hospitalized approximately seven days, had a splint applied 
to the left knee for three to four weeks, was placed on 
permanent profile and never returned to climbing poles.  

The examiner noted that the claims folder was reviewed, and 
referred to documentation pertaining to a fall to the left 
knee in March 1967.  It was reported that there was no 
documentation of knee injury or hospitalization in October 
1967 after falling from a pole, nor was there evidence of 
being placed on profile for such, or that he initially filed 
a claim for such in 1969.  

A comprehensive examination was performed followed by a 
diagnosis of bilateral knee degenerative joint disease.  The 
examiner opined that it was at least as likely as not that 
the current bilateral knee condition was a result of the 
injury during military service.


Legal Analysis

The service medical records clearly do not document any 
injury to the right knee, nor do they document the severe 
left knee injury that he has testified to in recent years.  

The treatment records for the years immediate after service 
also do not show any treatment for the knees.  Evidence of a 
right knee disorder is first clinically indicated on VA 
examination in June 1999, with history reported at that time 
of an operation performed on that knee in 1995.  

The veteran is shown to have injured the left knee in March 
1967, but the service medical records do not document ongoing 
treatment for this injury.  As noted by the VA examiner in 
June 2003, there is no documentation of subsequent injury in 
October 1967, hospitalization, casting, extended treatment or 
being placed on profile for the left knee during active duty.  

Although the veteran now states that he continued to have 
trouble with both knees following the October 1967 trauma, it 
is interesting to note that when he originally filed claim 
for medical benefits, he did not refer to a knee problem, nor 
did he seek treatment for the knee after VA medical treatment 
was apparently authorized.   He is first shown to have sought 
service connection for the left hand, and for non-service-
connected pension in March 1974, and made no reported mention 
of a continuity of symptomatology since service.  

Notwithstanding this record, the veteran is competent to 
report injuries in service, and a continuity of 
symptomatology beginning with those injuries.  The VA 
examinations document current knee disabilities, namely 
degenerative joint disease.

The most recent VA examiner reviewed the record, and 
considered an accurate history.  The examiner provided an 
opinion linking the current knee disabilities to service.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that his current knee disabilities were incurred in 
service.  Accordingly, service connection is granted.


ORDER

Service connection for PTSD is denied.

Service connection for a left knee disorder is granted.

Service connection for a right knee disorder is granted.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


